PER CURIAM:
Victor Vasques-Garcia pleaded guilty to illegal reentry after deportation following a conviction for an aggravated felony, in violation of 8 U.S.C. § 1326(a), (b)(2) (2006), and was sentenced to fifty-seven months of imprisonment. Finding no error, we affirm.
Vasques-Garcia argues that his counsel rendered ineffective assistance for failing to move for a sentence below the advisory guidelines range. However, this claim is not cognizable on direct appeal because counsel’s ineffectiveness does not conclusively appear on the face of the record. See United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir.2006). We therefore affirm the judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.